Citation Nr: 0617125	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Department of Veterans Affairs Survivors' 
and Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which the RO denied the benefits 
sought on appeal.  The appellant is the widow of a veteran 
who had active duty from June 1968 to June 1971 and who died 
in August 2001.  She appealed the January 2002 rating 
decision to the BVA; and the RO referred the case to the 
Board for appellate review.    

The Board remanded the case for further development in 
January 2004.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran died in August 2001; and his immediate cause of 
death was listed as esophageal adenocarcinoma. See August 
2001 Certificate of Death.  He was service-connected for 
malaria at the time of his death. See April 1972 rating 
decision.  The appellant asserts, among other things, that 
the veteran's esophageal adenocarcinoma was related to 
exposure to herbicides during his military service in the 
Republic of Vietnam. See December 2002 Notice of 
Disagreement; April 2003 statement with VA Form 9.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii)(emphasis added).  
However, the Board observes that the list of diseases set 
forth in 38 C.F.R. § 3.309(e) does not include esophageal 
adenocarcinoma. See 38 C.F.R. § 3.309(e).  The VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 68 Fed. Reg. 
27630-27641 (2003). 

Even though the appellant is not entitled to a regulatory 
presumption of service connection, her claims must still be 
reviewed to determine if service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  It was upon the basis of Combee v. Brown that 
the Board previously remanded the appellant's claim. See June 
2004 Board decision.  

In its June 2004 remand, the Board requested that the RO 
obtain a qualified VA examiner's opinion that addressed the 
medical question of whether it was more or less likely as not 
that the veteran's esophageal cancer was due to presumed 
exposure to Agent Orange while in Vietnam or was otherwise 
related directly to his active service. Id., p. 4.  The Board 
also sought an opinion as to whether the veteran's service-
connected malaria played any role in his death; and whether 
malaria, or any other disease of service origin, contributed 
to or hastened the veteran's death. Id.  The Board 
specifically asked that the VA examiner provide a supporting 
rationale for each opinion expressed. Id. 

In an August 2005 opinion, a VA examiner opined that the 
veteran's cause of death was not likely due to presumed 
exposure to Agent Orange and not directly related to his 
active military service "as it is not one of the 
presumptively recognized conditions as service connected." 
See August 2005 examination report.  In regards to the 
question about malaria, the examiner opined that the 
veteran's service connected malaria did not play any role in 
his death and did not hasten his death "as there is no 
relationship between esophageal cancer and malaria." Id.  
The examiner provided no supporting rationale for either 
opinion.  

The appellant's representative has asserted error on the part 
of the VA examiner in failing to provide a rationale in 
support of his opinions. See May 2005 Written Brief 
Presentation, p. 2.  In this regard, the Board agrees with 
the representative since it is clear from the examination 
report that the August 2005 examiner relied exclusively upon 
38 C.F.R. § 3.309 (e) in concluding that the veteran's 
esophageal cancer was not related directly or indirectly to 
the veteran's service.  As such, the Board finds that the 
examiner did not comply with the Board's June 2004 remand 
instructions, and another remand is required to assure such 
compliance. See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers on 
the appellant or other claimant, as a matter of law, a right 
to compliance with the remand orders").

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on her 
part is required.  

Accordingly, the case is REMANDED for the following action:

The RO should refer the veteran's claims 
file to an appropriately qualified 
examiner to obtain a medical opinion as to 
the likelihood (more likely, less likely, 
or at least as likely as not) that the 
veteran's esophageal cancer was either (1) 
directly related to the appellant's period 
in service or (2) was due to Agent Orange 
exposure while in Vietnam.  In answering 
this question, the examiner should presume 
that the veteran in fact was exposed to 
Agent Orange while in service.  A clear 
rationale for the examiner's opinion is 
necessary and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.     

In addition, the examiner should be asked 
to provide an opinion as to whether the 
veteran's service-connected malaria (or 
any other disease the examiner determines 
is of service origin) played any role in, 
contributed to, or hastened the veteran's 
death.  As indicted above, a supporting 
rationale for any opinion expressed should 
be provided.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all 
evidence of record.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

